Title: To George Washington from Andrew Morton, 17 December 1774
From: Morton, Andrew
To: Washington, George



Sir,
17th Decr 1774.

As I mentioned to you Mr Baylor’s Name, I was anxious to get him for my Security, that you might find in me that probity which I wish you to be convinced of: But unfortunately, Mr Baylor has been abroad ever since my Return. The time drawing near for fulfilling my Engagemt of giving you Security, I consulted Major Lowry on the Matter last night, who very chearfully offered to be my Security, either with Mr Baylor, should he return in time, or with any other reputable Gentleman. His Absence only, has delayed the Execution of the Bond: But that you might be satisfied I have sent an Express with my Reasons for the Delay If Mr Baylor should not return soon, or should he deny me on his Return (For I never had an Opportunity of soliciting him, since I knew your Requisition, but only relied on his professed Friendship) you shall have other Security as unexceptionable as himself. Being thus unexpectedly prevented from being punctual to the Day, I cannot harbour a Thought that you would take Advantage from it; & as the Matter is unquestionable

with me, & I hope will be viewed in a proper Light by you, you will not, I presume, put me to the unnecessary Trouble & Expence of coming with, or sending the Bond, before my Removal; as it will suit me so much better to bring it with me, duly executed; & I do not desire to come upon the premises till the Bond is delivered.
Major Lowry being in company with me this Evening, when I began to write, desired that his Testimony should be laid before you for your Satisfaction, which is the Reason of your being troubled with the enclosed. I am, with all Deference, Sir, Your most hum: Servt

A. Morton

